Case 1:19-cv-02914-RM-STV Document 52 Filed 09/15/20 USDC Colorado Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

 Civil Action No. 1:19-cv-02914-RM-STV

 ZACHARY HERGENREDER, on behalf of
 Himself and all others similarly situated,

        Plaintiffs,

 v.

 LARIMER SKYVIEW, INC.,

        Defendant.


            NOTICE AND SUGGESTION OF BANKRUPTCY UPON RECORD


        Defendant Larimer Skyview, Inc. (Larimer Skyview), submits this Notice and Suggestion
 of Bankruptcy Upon the Record and states as follows:

       1.       On October 14, 2019, Plaintiff filed its Class Action Complaint and Jury Demand
 (Complaint) [Doc 1] against what was then known as Aleph Objects, Inc., n/k/a Larimer
 Skyview, Inc. (Hergenreder Case).
         2.     On September 11, 2020, the undersigned learned that Defendant apparently was
 issued an involuntary Chapter 7 bankruptcy petition.
         3.     On September 12, 2020, the undersigned received from personal legal counsel to
 the owner of Larimer Skyview a copy of documents evidencing the filing of an Involuntary
 Petition Against a Non-Individual (Petition) in the United States Bankruptcy Court for the
 District of Colorado bearing case number 20-16046 CDP (Bankruptcy Case). (See Exhibit A)
        4.       Under 11 U.S.C. § 362, upon the filing of the Bankruptcy Case, the Petition
 operates as a stay prohibiting continued action in the Hergenreder Case.
        5.      The Court entered an Amended Scheduling Order in this case on June 6, 2020
 [Doc 41]. Based upon the filing of the Bankruptcy Case, Larimer Skyview requests that this
 Court suspend all deadlines set forth in the Amended Scheduling Order, the Court’s most recent
 Order [Doc 49] granting Defendant Larimer Skyview, Inc.'s Fifth Motion for an Extension of
 Time to Respond to Plaintiff's First Set of Discovery Requests until 9/29/2020, and all
 proceedings in the Hergenreder Case during the pendency of the Bankruptcy Case unless or until
 the Automatic Stay (11 U.S.C. § 362) is modified, annulled, or lifted by the Bankruptcy Court.
Case 1:19-cv-02914-RM-STV Document 52 Filed 09/15/20 USDC Colorado Page 2 of 3




        WHEREFORE, the Defendant respectfully provides this Notice and Suggestion of
 Bankruptcy upon the Record and requests that this Court enter an Order suspending all deadlines
 in proceedings in this matter until such time, if ever, as the automatic stay under 11 U.S.C. § 362
 is modified, annulled, or lifted by the Bankruptcy Court, and for such other and further relief as
 this Court deems just and proper.

        DATED this 15th day of September 2020.
                                              s/Christopher M. Leh
                                              Christopher M. Leh, #8886
                                              Leh Law Group, LLC
                                              8181 Arista Place, #100
                                              Broomfield, Colorado 80021,
                                              303-327-1425
                                              cleh@lehlawgroup.com

                                              Attorneys for Defendant Larimer Skyview, Inc.




                                                      2
Case 1:19-cv-02914-RM-STV Document 52 Filed 09/15/20 USDC Colorado Page 3 of 3




                                 CERTIFICATE OF SERVICE

         I hereby certify that on the 15th of January 2020, I electronically filed the foregoing
 NOTICE OF AND SUGGESTION OF BANKRUPTCY UPON RECORD with the Clerk of
 the Court using the CM/ECF system, which will send a notice of electronic filing to persons
 electronically noticed. I further certify that I mailed the foregoing document and the notice of
 electronic filing by first class mail to any non-CM/ECF participant.

 Mary E. Olsen
 The Gardner Firm, PC
 182 Saint Francis Street, Suite 103
 Mobile, AL 36602
 molsen@thegardnerlawfirm.com

 M. Vance McCrary
 The Gardner Firm, PC
 182 Saint Francis Street, Suite 103
 Mobile, AL 36602
 vmccrary@thegardnerfirm.com

 Stuart J. Miller
 Lankenau & Miller, LLP
 132 Nassau Street, Suite 1100
 New York, NY 10038
 sjm@lankmill.com

 McCrary,

                                       s/Tina Lyda
                                        Tina Lyda




                                                     3
